Name: Commission Regulation (EC) NoÃ 53/2007 of 23 January 2007 amending Regulation (EC) NoÃ 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  economic geography
 Date Published: nan

 24.1.2007 EN Official Journal of the European Union L 17/8 COMMISSION REGULATION (EC) No 53/2007 of 23 January 2007 amending Regulation (EC) No 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1483/2006 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the Community markets for common wheat and of the changes in demand for cereals in various regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities of common wheat put out to tender by 500 000 tonnes in Germany. (3) Regulation (EC) No 1483/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1483/2006 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 276, 7.10.2006, p. 58. Regulation as last amended by Regulation (EC) No 1963/2006 (OJ L 408, 30.12.2006, p. 12). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Ã Ã ªÃ Ã Ã Ã ÃÃ ¯     State Fund Agriculture 136, Tsar Boris III Blvd. 1618 Sofia  Bulgaria Tel.: (+359 2) 81 87 202 Fax: (+359 2) 81 87 267 E-mail: dfz@dfz.bg Web site: www.mzgar.government.bg Belgique/BelgiÃ « 51 859 6 340   Bureau d'intervention et de restitution belge, Rue de TrÃ ¨ves 82 B-1040 Bruxelles Telephone: (32-2) 287 24 78 Fax: (32-2) 287 25 24 e-mail: webmaster@birb.be Web site: www.birb.be Ã eskÃ ¡ republika 0 0 0  StatnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00 Praha 1 Tel.: (420) 222 87 16 67  222 87 14 03 Fax: (420) 296 80 64 04 E-mail: dagmar.hejrovska@szif.cz Web site: www.szif.cz Danmark 174 021 28 830   Direktoratet for FÃ ¸devare og Erhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Tel: (45) 33 95 88 07 Fax: (45) 33 95 80 34 e-mail: mij@dffe.dk og pah@dffe.dk Web site: www.dffe.dk Deutschland 1 350 000 767 343  336 565 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel.: (49-228) 6845-3704 Fax 1: (49-228) 6845-3985 Fax 2: (49-228) 6845-3276 E-mail: pflanzlErzeugnisse@ble.de Web site: www.ble.de Eesti 0 0   PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt. 3, EE-51009 Tartu Tel: (372) 737 12 00 Fax: (372) 737 12 01 e-mail: pria@pria.ee Web site: www.pria.ee EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aid (OPEKEPE) 241, Acharnon str., GR-104 46 Athens Tel: (30-210) 212 4787 & 4754 Fax: (30-210) 212 4791 E-mail: ax17u073@minagric.gr Web site: www.opekepe.gr EspaÃ ±a     S. Gral. IntervenciÃ ³n de Mercados (FEGA) C/Almagro 33  28010 Madrid  EspaÃ ±a Tel: (34-91) 3474765 Fax: (34-91) 3474838 E-mail: sgintervencion@fega.mapa.es Web site: www.fega.es France 0 318 778   Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 Tel. (33-1) 44 18 22 29 et 23 37 Fax: (33-1) 44 18 20 08 et 20 80 E-mail: f.abeasis@onigc.fr Web site: www.onigc.fr Ireland  0   Intervention Operations, OFI, Subsidies & Storage Division, Department of Agriculture & Food Johnstown Castle Estate, County Wexford Tel. (353) 53 91 63400 Fax (353) 53 91 42843 Website: www.agriculture.gov.ie Italia     Agenzia per le Erogazioni in Agricoltura  AGEA Via Torino, 45, I-00184 Roma Telephone: (39) 06 49 49 97 55 Fax: (39) 06 49 49 97 61 E-mail: d.spampinato@agea.gov.it Web site: www.enterisi.it Kypros/Kibris     Latvija 27 020 0   Lauku atbalsta dienests Republikas laukums 2, LV-1981 RÃ «ga, Tel: (371) 702 78 93 Fax: (371) 702 78 92 E-mail: lad@lad.gov.lv Web site: www.lad.gov.lv Lietuva 0 25 787   The Lithuanian Agricultural and Food Products Market Regulation Agency L. Stuokos-Guceviciaus Str. 9-12, Vilnius, Lithuania Tel: (370-5) 268 50 49 Fax: (370-5) 268 50 61 E-mail: info@litfood.lt Web site: www.litfood.lt Luxembourg     Office des licences 21, rue Philippe II, BoÃ ®te postale 113 L-2011 Luxembourg Tel: (352) 478 23 70 Fax: (352) 46 61 38 Telex: 2 537 AGRIM LU MagyarorszÃ ¡g 350 000 0 900 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22-24 H-1095 Budapest Tel: (36) 1 219 45 76 Fax: (36) 1 219 89 05 E-mail: ertekesites@mvh.gov.hu Web site: www.mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965, 6040 AZ Roermond Nederland Tel: (31) 475 35 54 86 Fax: (31) 475 31 89 39 E-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Web site: www9.minlnv.nl Ã sterreich 0 22 461 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Tel: (43-1) 33 15 12 58 (43-1) 33 15 13 28 Fax: (43-1) 33 15 14 624 (43-1) 33 15 144 69 E-mail: referat10@ama.gv.at Web site: www.ama.at/intervention Polska 44 440 41 927 0  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel.: (48) 22 661 78 10 Fax: (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl Web site: www.arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) R. Castilho, n.o 45-51, 1269-163 Lisboa Tel: (351) 21 751 85 00 (351) 21 384 60 00 Fax: (351) 21 384 61 70 E-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Web site: www.inga.min-agricultura.pt RomÃ ¢nia     AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  Bdul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia Tel: (40-21) 305 48 02; (40-21) 305 48 42 Fax: (40-21) 305 48 03 Web site: www.apia.org.ro Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, SI-1000 Ljubljana Tel: (386-1) 580 76 52 Fax: (386-1) 478 92 00 E-mail: aktrp@gov.si Web site: www.arsktrp.gov.si Slovensko 0 0 227 699  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika Tel.: (421-2) 58 24 32 71 Fax: (421-2) 53 41 26 65 E-mail: jvargova@apa.sk Web site: www.apa.sk Suomi/Finland 30 000 75 000   Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16, Helsinki PL 30 FI-00023 Valtioneuvosto Tel: (358-9) 16001 Fax: (358-9) 1605 2772 (358-9) 1605 2778 E-mail: intervention.unit@mmm.fi Web site: www.mmm.fi Sverige 172 272 58 004   Statens Jordbruksverk SE-55182 JÃ ¶nkÃ ¶ping Tel: (46) 36 15 50 00 Fax: (46) 36 19 05 46 E-mail: jordbruksverket@sjv.se Web site: www.sjv.se United Kingdom  24 825   Rural Payment Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH Tel: (44) 191 226 5882 Fax: (44) 191 226 5824 E-mail: cerealsintervention@rpa.gsi.gov.uk Website: www.rpa.gov.uk Note:    means no intervention stock of this cereal in this Member State.